 

Exhibit 10.27

Confidentiality, Non-Competition and Proprietary Information Agreement

This Confidentiality, Non-Competition and Proprietary Information Agreement (the
“Agreement”), is made effective as of                     , between Affinia
Group Holdings Inc. (the “Company”), and the employee signatory hereof (the
“Employee”).

R E C I T A L S:

WHEREAS, the Company has granted Employee an option to purchase shares of the
Company (the “Option”); and

WHEREAS, Employee, in consideration for the grant of the Option, has agreed to
be subject to the restrictive covenants set forth in this Agreement.

NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Confidentiality.

(a) Employee will not at any time (whether during or after Employee’s employment
with the Company or any subsidiary) (x) retain or use for the benefit, purposes
or account of Employee or any other Person (as defined below); or (y) disclose,
divulge, reveal, communicate, share, transfer or provide access to any Person
outside the Company or any subsidiary (other than its professional advisers who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information — including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its subsidiaries or affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Company’s board of directors.

(b) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Employee’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Employee by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Employee shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

(c) Except as required by law, Employee will not disclose to anyone, other than
Employee’s immediate family and legal or financial advisors, the existence or
contents of this Agreement; provided that Employee may disclose to any
prospective future employer the provisions of this Agreement provided they agree
to maintain the confidentiality of such terms.

(d) Upon termination of Employee’s employment with the Company and its



--------------------------------------------------------------------------------

subsidiaries for any reason, Employee shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its subsidiaries or affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Employee’s possession or control (including any of
the foregoing stored or located in Employee’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its affiliates and
subsidiaries, except that Employee may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which Employee
is or becomes aware.

2. Non-Competition.

(a) Employee acknowledges and recognizes the highly competitive nature of the
business of the Company and accordingly agrees as follows:

(i) During the term of Employee’s employment and, for a period of one year
following the date Employee ceases to be employed by the Company and its
subsidiaries (the “Restricted Period”), Employee will not, whether on Employee’s
own behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company or any subsidiary, the business of
any client or prospective client:

(A) with whom Employee had personal contact or dealings on behalf of the Company
or any subsidiary during the one year period preceding Employee’s termination of
employment;

(B) with whom employees reporting to Employee have had personal contact or
dealings on behalf of the Company or any subsidiary during the one year
immediately preceding the Employee’s termination of employment; or

(C) for whom Employee had direct or indirect responsibility during the one year
immediately preceding Employee’s termination of employment.

(ii) During the Restricted Period, Employee will not directly or indirectly:

(A) engage in any business that competes with the business of the Company or its
subsidiaries (including, without limitation, businesses which the Company or its
subsidiaries have specific plans to conduct in the future and as to which
Employee is aware of such planning) in any geographical area that is within 100
miles of any geographical area where the Company or its subsidiaries
manufactures, produces, sells, leases, rents, licenses or otherwise provides its
products or services (a “Competitive Business”);



--------------------------------------------------------------------------------

 

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its subsidiaries and customers, clients, suppliers partners,
members or investors of the Company or its affiliates.

(iii) Notwithstanding anything to the contrary in this Agreement, Employee may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its subsidiaries which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Employee (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.

(iv) During the Restricted Period, Employee will not, whether on Employee’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its subsidiaries; or

(B) hire any such employee who was employed by the Company or its subsidiaries
as of the date of Employee’s termination of employment with the Company or who
left the employment of the Company or its subsidiaries coincident with, or
within one year prior to or after, the termination of Employee’s employment with
the Company and its subsidiaries.

(v) During the Restricted Period, Employee will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its subsidiaries any
consultant then under contract with the Company or its affiliates.

(b) It is expressly understood and agreed that although Employee and the Company
consider the restrictions contained in this Section 2 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Employee, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

3. Inventions.



--------------------------------------------------------------------------------

 

(a) If Employee has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Employee’s employment by the Company or its subsidiaries, that
are relevant to or implicated by such employment (“Prior Works”), Employee
hereby grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.

(b) If Employee creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Employee’s
employment by the Company or its subsidiaries and within the scope of such
employment and/or with the use of any the Company resources (“Company Works”),
Employee shall promptly and fully disclose same to the Company and hereby
irrevocably assigns, transfers and conveys, to the maximum extent permitted by
applicable law, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to the Company to the extent ownership of
any such rights does not vest originally in the Company.

(c) Employee agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(d) Employee shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Employee’s signature on any document for this purpose, then Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(e) Employee shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Employee hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Employee shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Employee acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Employee remains at all



--------------------------------------------------------------------------------

times bound by their most current version.

(f) The provisions of Section 3 shall survive the termination of Employee’s
employment for any reason.

4. Specific Performance. Employee acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 1, Section 2, and Section 3 would be inadequate and, in recognition of
this fact, Employee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law and/or otherwise available to the
Company under the terms of any compensation plan, program or arrangement
(including Affinia Group Holdings Inc. 2005 Stock Incentive Plan), the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by the Company and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

5. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof.

(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement shall not be assignable by Employee. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

(f) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees of the
parties hereto.



--------------------------------------------------------------------------------

 

(g) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

AFFINIA GROUP HOLDINGS INC.

By:

 

 

 

Name:

 

Title:

 

EMPLOYEE

 

(Signature)

 

(Print Name)